Appellant urges that we were wrong in our original opinion in concluding that the failure of the trial court to permit him to show that Igotha Winterbower had been convicted of being a common prostitute was not such an error as called for a reversal of the judgment. There is no doubt that such ruling of the *Page 398 
trial court was erroneous, but under all the facts we cannot bring ourselves to agree with appellant's contention that depriving him of such evidence was harmful to the extent urged. We undertook in our former opinion to give our reasons for this view, relating at some length the evidence to show why, to our minds, the proposed testimony had such remote bearing upon the issues as justified the conclusion reached. We are still of the belief that such conclusion was warranted, and think it unnecessary to write further.
The motion for rehearing is overruled.
Overruled.